Citation Nr: 0909489	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-30 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension 
Maintenance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to VA nonservice-connected pension benefits 
following incarceration beginning on June 22, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to April 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Pension Maintenance Center (PMC) in St. Paul, Minnesota.

The Board notes that in his September 2007 substantive 
appeal, the Veteran claims that he received a package from 
the VA containing copies of his pension checks that had been 
cashed without his knowledge or permission.  According to the 
Veteran, the checks were dated May 1, 2006 - September 29, 
2006, November 1, 2006, December 1, 2006, and December 29, 
2006 - February 1, 2007.  He also claims that he did not 
receive benefit checks for June 2006 - July 2006 or August 
2006.  

Furthermore, in his October 2007 Form 646, the Veteran, 
through his representative, contends that he is entitled to 
VA pension benefits from August 2006 through January 2007 and 
that the VA issued checks for those months, but the checks 
were sent to the wrong address and fraudulently redeemed.  
The Board notes that the Veteran himself has stated several 
times throughout the pendency of this appeal that he received 
his last pension check in May 2006.  See October 2006 
statement and February 2007 statement.  These issues have not 
been addressed by the RO and are referred to the originating 
agency for appropriate action.


FINDING OF FACT

The Veteran has been imprisoned at a state penal institution 
as a result of conviction of a felony or misdemeanor from 
June 22, 2006.




CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits from August 21, 2006 are not met.  38 U.S.C.A. § 
1505(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.3, 3.666 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, VA has no duty to notify or 
assist the appellant with respect to this claim.  See Mason 
v. Principi, 16 Vet. App. 129 (2002).

No pension under public or private laws administered by the 
Secretary shall be paid to or for an individual who has been 
imprisoned in a Federal, State, or local penal institution as 
a result of conviction of a felony or misdemeanor for any 
part of the period beginning 61 days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; 
see also Lanham v. Brown, 4 Vet. App. 265 (1993).

The Veteran does not dispute the fact that he has been 
incarcerated by the Texas Department of Criminal Justice.  
Instead, his representative appears to be arguing that 
because the Veteran was imprisoned in a Department of 
Criminal Justice treatment facility, which, in his opinion, 
is more akin to a halfway house than an incarceration 
facility, the Veteran was entitled to his pension benefits 
during his time there.  See October 2007 VA Form 646.

The Veteran was granted non-service-connected pension by 
rating decision in February 2005 for permanent and total 
disability.  In August 2005, he was incarcerated by the Texas 
Department of Criminal Justice (TDCJ) for commission of a 
felony or misdemeanor.  See January 2006 RO notice letter.  
In January 2006, the Veteran was released from prison and 
instructed to report directly to a specific halfway house 
upon his release from the TDCJ, but he never arrived.  
Consequently, on January 27, 2006, a warrant was issued for 
the Veteran's arrest and he was considered a fugitive felon.  
See January 2006 Violation Review for Facilities letter, 
January 2006 letter from TDCJ Parole Division and December 
2006 RO notice letter.  The Veteran was arrested again on 
April 16, 2006 and consequently, his arrest warrant was 
cleared at that time.  See VA OIG Fugitive Felon Program 
report and January and February 2007 date of contact.  On 
June 22, 2006, he was again incarcerated by the TDCJ.  See 
id.  

In March 2007, the RO notified the Veteran that his pension 
benefits were terminated effective January 27, 2006, the date 
his arrest warrant was issued.  However, his benefits were 
restored effective April 16, 2006, the date his arrest 
warrant was cleared by his arrest.  The Veteran's pension 
benefits were again terminated effective August 21, 2006, the 
61st day of his imprisonment.  Thus, the Veteran was not in 
receipt of VA pension from January 27, 2006 to April 16, 
2006, and from August 21, 2006 forward.  See March 2007 RO 
notice letter.  The Veteran has not appealed the termination 
of his pension benefits during the period that he was 
considered a fugitive felon; however, he has appealed the 
termination of his pension benefits on the basis of his 
incarceration that began in June 2006.  As of September 2007, 
the date of his supplemental appeal, the Veteran was still 
incarcerated.  Most recently, a letter dated in November 2007 
from the Veteran to the Board indicates that he is still 
incarcerated.  The record now before the Board does not show 
that the Veteran has been released from incarceration.

The evidence of record shows that the Veteran has been 
incarcerated since June 22, 2006 in different units of the 
Texas Department of Criminal Justice.  Because an 
incarcerated Veteran is no longer eligible to receive VA 
pension benefits starting on the 61st day of imprisonment, 
the Board finds that it was proper for the VA to withhold the 
Veteran's pension benefits from August 21, 2006, the 61st day 
of his imprisonment.




ORDER

Entitlement to VA pension benefits from August 21, 2006 is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


